Exhibit 10.6
 
 
 
 
[ex10-10.jpg]

 


January 20, 2009




PERSONAL AND CONFIDENTIAL


Mr. Eamonn P. Hobbs
3 Heron Hollow Rd.
Queensbury, NY 12804


Re:    AngioDynamics, Inc.


Dear Eamonn:


This letter will confirm the agreement you have reached with AngioDynamics, Inc.
(“AngioDynamics”) regarding your continued service to AngioDynamics beginning on
October 20, 2009 (or the date you accept full-time employment elsewhere, if
earlier).
You will be retained by AngioDynamics as a special consultant to the Chairman of
the Board of Directors of AngioDynamics for a period that will end on October
31, 2012.  You will be paid an hourly rate of $300 for your consulting services,
which will be performed only at the written request of the Chairman of the
Board.   During this period, the options to acquire AngioDynamics stock that you
currently hold will continue to vest and become or remain exercisable as
provided in the original grant agreement(s), as applicable.


In addition to the consulting work described above, you acknowledge that
AngioDynamics is involved in certain ongoing litigation matters, including the
litigation with Biolitec, Inc.  You agree to cooperate fully in any litigation
matter involving AngioDynamics.  After October 20, 2009, AngioDynamics will
compensate you at a rate of $300.00 per hour for the following activities: i)
being deposed; ii) testifying in court; iii) meeting with AngioDynamics’
attorneys to discuss or prepare for deposition or testimony; and iv) reasonably
preparing for deposition or testimony.   Any of your activities related to any
litigation prior to October 20, 2009 will be covered by your employment
agreement and will not entitle you to additional compensation.  You acknowledge
that your obligation to cooperate in any litigation matter involving
AngioDynamics will survive the termination or expiration of this agreement.
 
 
 
1

--------------------------------------------------------------------------------

 

 
It is understood that the relationship created by this consulting agreement is
that of an independent contractor and there will be no employment relationship
between you and AngioDynamics during the term of this consulting
agreement.  Neither you nor AngioDynamics shall be responsible for the payment
of any taxes arising out of the other party’s activities under this consulting
agreement, including, without limitation, all federal, state and local income
and employment taxes.


This consulting agreement shall be construed and governed in accordance with the
laws of the state of New York.  Any dispute or claim arising out of or in
connection with any provision of this consulting agreement will be finally
settled by binding arbitration in Albany County, New York in accordance with the
rules of the American Arbitration Association by one arbitrator appointed in
accordance with said rules.  The arbitrator shall apply New York law, without
reference to rules of conflicts of law or rules of statutory arbitration, to the
resolution of any dispute and shall have the authority to award reasonable
attorneys’ fees, costs and expenses to the party that substantially prevails.
Judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof.  Notwithstanding the foregoing, the parties may
apply to any court of competent jurisdiction for preliminary or interim
equitable relief, or to compel arbitration in accordance with this paragraph,
without breach of this arbitration provision.


You may terminate this consulting agreement ay any time upon ten (10) days
written notice to AngioDynamics.  AngioDynamics may terminate this consulting
agreement for “cause” upon thirty (30) days written notice to you; provided,
however, that such notice must specify with particularity the facts and
circumstances that the Company contends constitute grounds for termination for
cause and provided further that, except with respect to subsection (vi) below,
you shall have fifteen (15) days after receiving such notice to cure such
ground(s), if curable, in which event such notice shall not be effective.  For
purposes of this consulting agreement, “cause” shall mean (i) your willful and
continued failure to substantially perform your duties to AngioDynamics; or (ii)
your willful conduct which is materially adverse to AngioDynamics or its
subsidiaries, monetarily or otherwise; or (iii) your insubordination, as defined
from time to time by the Board; or (iv) your failure to comply with any of
AngioDynamics’ written policies, rules, regulations or procedures applicable to
consultants; or (v) your material breach of any non-compete obligation contained
in the employment agreement between you and AngioDynamics; or (vi) your
conviction of (A) a felony or (B) a crime involving fraud, dishonesty or moral
turpitude.
 
This consulting agreement represents our entire agreement regarding your
consulting service to AngioDynamics and shall be binding upon you and
AngioDynamics and AngioDynamics’ successors and assigns.  This consulting
agreement is not assignable by you without the prior written consent of
AngioDynamics.  We each agree that, upon the reasonable request of the other, we
will properly make, execute and deliver any and all other and further
instruments as may be reasonable, necessary, desirable or convenient for the
purpose of giving full force and effect to the provisions of this consulting
agreement.


Please sign both originals of this letter and return one signed original to
me.  Please keep the other original signed document for your records.
 
 
 
2

--------------------------------------------------------------------------------

 

 
I look forward to your continued service to AngioDynamics in your capacity as
consultant.


Sincerely,


/s/ Vincent A. Bucci


Vincent A. Bucci
Chairman of the Board of Directors
AngioDynamics, Inc.






Accepted and Agreed:




By:  /s/ Eamonn P. Hobbs
           Eamonn P. Hobbs


Date:  January 20, 2009
 
 
 
 
 
 3

--------------------------------------------------------------------------------